Claude Goodman, as administrator of the estate of James Goodman, brought an action in the Ross Common Pleas to recover of Kerns on a note for $600, and interest. Kerns pleaded payment of the note and set up a counterclaim for $1,586.27 as an amount due on an account.
Goodman filed a denial to the counterclaim.
During the trial, the court permitted Kerns to testify as to the contents' of a lost -or destroyed book account, over the objection of the plaintiff. The jury returned a verdict for defendant in the sum of $1,786.27. Error was prosecuted to the Court of Appeals. In reversing the judgment of the lower court, the Court of Appeals held that the lower court committed prejudicial error in permitting the defendant to testify, over the objection of plaintiff as to the amount of the debits and credits in a lost and destroyed book account. The principal questions raised for the determination of the court are:
1. Did the Court of Appeals commit error in holding that the lower court was in error in permitting the defendant to testify as to the contents of a lost'and destroyed book account, over the objection of plaintiff?
2. Even though error was committed by the trial court in the admission of such evidence, can it be said that the admission amounted to such prejudicial error as would justify a reversal under 11364 GC. ?